UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                             No. 01-41117
                           Summary Calendar


                          JAMES OTIS DEASON,

                                                 Petitioner-Appellant,

                                versus

                        E.V. CHANDLER, Warden,

                                                 Respondent-Appellee.


          Appeal from the United States District Court
                for the Eastern District of Texas
                          (1:01-CV-432)

                           November 4, 2002

Before BARKSDALE, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     James Otis Deason, federal prisoner #07429-021, appeals the

dismissal of his 28 U.S.C. § 2241 motion.      (Deason’s motion for

leave to file a supplemental brief is DENIED.)

     Deason contends:    the indictment and sentence in his case

violated Apprendi v. New Jersey, 530 U.S. 466 (2000); and the

“savings clause” of 28 U.S.C. § 2255 allows him to pursue 28

U.S.C. § 2241 relief.    Apprendi does not apply retroactively to



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
cases on collateral review.   Wesson v. U.S. Penitentiary, ___

F.3d ___ (5th Cir. 5 Sept. 2002), 2002 WL 31006173, *3.   Deason

cannot invoke the “savings clause” of 28 U.S.C. § 2255 to pursue

28 U.S.C. § 2241 relief.   Id.

                                                      AFFIRMED




                                 2